Citation Nr: 1212395	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  08-01 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for service-connected bilateral hearing loss prior to April 23, 2008.

2.  Entitlement to a disability rating greater than 20 percent for service-connected bilateral hearing loss from April 23, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

This matter was previously before the Board in March 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

The Board notes that the issue of entitlement to service connection for tinnitus that was previously on appeal was granted in a January 2011 rating decision.  The issue, therefore, has been resolved and is no longer in appellate status. 

In addition to the paper claims file there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in this file shows that the records are either duplicative of the evidence in the paper claims file or not relevant to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

In its March 2010 Remand, the Board directed that the Veteran be afforded a VA audio examination so that the nature and extent of his bilateral hearing loss disability could be ascertained.  The Board specifically requested that the examiner opine as to the impact of any functional impairment due to the service-connected bilateral hearing loss.  An assessment of the Veteran's employment history, educational background, and day-to-day functioning in relation to his bilateral sensorineural hearing loss was also requested.  The Veteran underwent a VA audio examination in April 2011, however, an assessment as to the functional effects caused by the Veteran's hearing loss disability was not provided.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The lack of the requested development  renders the April 2011 VA examination report inadequate because it failed to provide the opinion requested in the previous Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  As the level of functional impairment attributed to the Veteran's bilateral hearing loss remains unclear to the Board, a remand for an additional examination of the Veteran is necessary.

The Board also observes that the Veteran receives VA treatment for this condition, and there may be outstanding records of his VA care.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  The RO/AMC shall schedule the Veteran for an appropriate VA audio examination in order to determine the current extent and severity of his service-connected bilateral hearing loss.  The entire claims file and a copy of this Remand must be reviewed by the examiner in conjunction with conducting the examination.  All necessary tests and studies should be performed, and all findings must be reported in detail.

The examiner must afford the Veteran an audiometric evaluation in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of pure tone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz and speech recognition scores using the Maryland CNC Test.

The examiner must opine as to the level of any functional impairment due to the service-connected bilateral hearing loss, to include upon his ability to engage in substantially gainful employment and undertake his activities of daily living.  An assessment of the Veteran's employment history, educational background, and day-to-day functioning in relation to his bilateral sensorineural hearing loss shall be provided.  In forming the opinion, the examiner must disregard both the age and any non-service-connected disabilities of the Veteran.

A complete rationale must be given for all opinions and conclusions expressed.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  If the appeal is returned to Board without compliance of the remand directives by the RO/AMC, or the RO otherwise having jurisdiction of the claims file, another remand will likely result.  See Stegall, 11 Vet. App. at 271. 

4.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


